Citation Nr: 0607668	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Miami, Florida




THE ISSUE

Entitlement to the purchase of a BioFlex Therapeutic 
Neuromuscular Stimulation System as part of VA outpatient 
care for the service-connected quadriplegia.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision letter issued 
by the MC in Miami, Florida.  

The appeal is being remanded to the MC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is a wheelchair-bound quadriplegic, and service 
connection is presently in effect at the 100 percent rate for 
loss of use of both hands and both feet due to residuals of 
C4-C5 quadriplegia.  

The records of VA outpatient treatment indicate that the 
veteran was recommended to be issued left and right 
BioSleeves for the upper and lower extremities, as well as a 
BioVest.  

The MC denied the veteran's purchase request in October 2004 
based on a September 2004 opinion that "the justification 
lack[ed] sufficient merit."  A detailed rationale for this 
conclusion, however, was not provided.  

In his October 2005 Substantive Appeal, the veteran indicated 
that he had submitted a "Letter of Medical Necessity" from 
his VA physician, which was also signed by a second doctor.  

This letter does not appear to be presently associated with 
the claims file or addressed by the MC in consideration of 
the veteran's application.  

During his January 2006 hearing, the veteran asserted that 
the BioFlex equipment was necessary because he had "a lot of 
significant muscle atrophy" in his upper body and the unit 
provided by VA was not sufficient for back or upper extremity 
exercise.  

He indicated further consultations with the MC staff and, 
accordingly, records of recent treatment at that facility 
should be obtained and added to the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The MC should take appropriate steps 
to contact the veteran notify him that 
the "Letter of Medical Necessity" 
described in his October 2005 Substantive 
Appeal is not presently included with the 
claims file, and he should resubmit this 
letter if possible.  The veteran should 
be notified that he can submit other 
evidence to support his claim.  All 
records received from the veteran must be 
added to the claims file.  

2.  If the veteran does not resubmit the 
"Letter of Medical Necessity," the 
doctor noted in the October 2005 
Substantive Appeal should be contacted 
and requested to provide an opinion as to 
whether the BioFlex equipment is a 
necessary part of the veteran's VA 
outpatient therapy.  

3.  The RO also should undertake to 
obtain copies of the records referable to 
VA medical treatment received by the 
veteran since July 2004 and add them to 
the claims file for review.  

4.  Then, following completion of the 
action requested hereinabove and any 
other indicated development, the MC must 
reconsider the issue of whether the 
purchase of a BioFlex Therapeutic 
Neuromuscular Stimulation System is 
necessary as part of VA outpatient care 
for the service-connected quadriplegia.  
The decision on this matter must contain 
an explanation and a complete rationale.  

5.  If the determination of this matter 
remains unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given a reasonable opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

